April 30, 2010 Securities and Exchange Commission Office of Filings and Information Services 100 F. Street, NE Washington, D.C. 20549 Re: Strategic Funds, Inc -Dreyfus Active MidCap Fund 1933 Act File No. 2-88816 1940 Act File No. 811-3940 Dear Sir or Madam: Pursuant to Rule 485(b) under the Securities Act of 1933, as amended, transmitted for filing is one copy of the Post-Effective Amendment No. 62 for the above-referenced Fund, marked to show changes from Post-Effective No. 59, which was filed pursuant to Rule 485(a) on February 22, 2010. This Post-Effective Amendment is scheduled to be effective on May 1, 2010. In conformity with Rule 485(b), we have also transmitted a copy of a letter from Stroock & Stroock & Lavan, LLP, counsel to the Fund. Please address any comments or questions to my attention at (212) 922-6817. Sincerely, /s/ Yaroslava Kouskovskaya Yaroslava Kouskovskaya
